Citation Nr: 1601107	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-26 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to a disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 9, 2014, and in excess of 70 percent since then.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck injury.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to February 1988, September 2005 to December 2006 and December 2008 to February 2009, with additional unverified periods of service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2010, August 2011, November 2012 and June 2014 rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).  

In a June 2014 rating decision, the Huntington, West Virginia, RO denied entitlement to an evaluation in excess of 50 percent prior to June 9, 2014, and granted a 70 percent, but no greater, evaluation since that date, for service-connected PTSD.  In that rating decision, the RO also declined to reopen the Veteran's claim for service connection of neck injury in the absence of new and material evidence.   In July 2014, the RO received a Notice of Disagreement (NOD) to these determinations.   As such, these issues are properly before the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the issues of entitlement to service connection for sleep apnea, entitlement to an initial disability evaluation in excess of 10 percent for IBS, and entitlement to service connection for migraine headaches, the Veteran requested a hearing before the Board.  See VA Forms 9 dated December 17, 2013, December 24, 2013, and September 2, 2014.  

A Central Office hearing before the Board was scheduled for October 15, 2014, despite the Veteran's request for a Videoconference or Travel Board hearing to be held at the Huntington, WV RO.  Nevertheless, the Veteran's attorney requested that this hearing be rescheduled.  See September 2014 letter from Attorney Dils.  

A videoconference hearing was apparently scheduled for December 2, 2015, as evidenced by an undated letter addressed to the Veteran with a carbon copy to his attorney.  A letter from the Board dated in November 2015, addressed to the Veteran's attorney, regarding the status of the appeals, reflects the date, but not the time, of this scheduled hearing.  

After a review of the record, the Board concludes that a remand is necessary to afford the Veteran an opportunity for a hearing before the Board, as he desires.  Although a videoconference hearing was scheduled for December 2, 2015, the evidence does not confirm that the Veteran or his attorney received adequate notice thereof.  The Board cannot ascertain whether the letter reflecting the scheduling of the December 2015 hearing was actually sent because it is undated.  Likewise, although the November 2015 letter from the Board was apparently received by Veteran and his attorney, that letter does not reflect the actual time of the hearing.  There is no indication that the Veteran has withdrawn his request for a Videoconference or Travel Board hearing.  Under these circumstances, a remand is necessary to afford the Veteran an opportunity for a hearing, as he has requested.   See 38 C.F.R. § 20.704 (2014).

As noted above, in a June 2014 rating decision, the RO denied entitlement to an evaluation in excess of 50 percent prior to June 9, 2014, and granted a 70 percent, but no greater, evaluation since that date, for service-connected PTSD.  In that rating decision, the RO also declined to reopen the Veteran's claim for service connection of neck injury.  The Veteran was provided notice of this rating decision via a June 2014, letter.  In July 2014, within one year of notice of the rating decision, the Veteran expressed disagreement with these determinations.  To date, the RO has not issued a Statement of the Case (SOC) regarding these issues.  Accordingly, the Board is required to remand them for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a Videoconference hearing at the RO before a Veterans Law Judge regarding the issues of entitlement to service connection for sleep apnea, entitlement to an initial disability evaluation in excess of 10 percent for IBS, and entitlement to service connection for migraine headaches.

2.  Evaluate the evidence of record, and issue a SOC to the Veteran addressing the issues of entitlement to a disability evaluation in excess of 50 percent for service-connected PTSD prior to June 9, 2014, and in excess of 70 percent since then, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck injury.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning these issues.  38 C.F.R. § 20.302(b) (2015).



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




